Title: From Thomas Jefferson to John Vaughan, 25 March 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Dear Sir
                            
                            Washington Mar. 25. 06.
                        
                        I send you for the use of the Philosophical society a copy of my communications to Congress of the
                            information respecting Louisiana which we have recieved through Capt. Lewis, Mr. Dunbar & Doctr. Sibley, in which they
                            will find a good deal of interesting matter. Accept my friendly salutations & assurances of esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    